If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS


 PEOPLE OF THE STATE OF MICHIGAN,                                   UNPUBLISHED
                                                                    March 24, 2020
                Plaintiff-Appellee,

 v                                                                  No. 345145
                                                                    Wayne Circuit Court
 VINSON TOOMER,                                                     LC No. 18-002216-01-FH

                Defendant-Appellant.


Before: BECKERING, P.J., and SAWYER and GADOLA, JJ.

PER CURIAM.

      Defendant appeals as of right his conviction of first-degree home invasion, MCL
750.110a(2) and sentence of 10 to 20 years’ imprisonment for his conviction. We affirm.

                                      I. FACTUAL HISTORY

        This case arises out of a home invasion. After hearing someone knock on the victim’s front
door, the victim went downstairs, looked through the peephole for approximately 10 seconds, and
observed a slender, 5’11,” light-complexioned African-American male with goatee-styled facial
hair. The man wore a light gray jacket, pants, and a green or gray skull cap. The victim did not
answer his door because he did not know the man. Although the victim observed the man walk to
his back door, he assumed the man left his home. After the victim went upstairs, he heard a loud
bang at his back door. The victim hid under a bed in his guest bedroom, telephoned 911, and
texted family for help.

        When the victim no longer heard the men, he looked out of a window and noticed a silver
Chevrolet back into his driveway. A dark-complexioned African-American man walked up to the
silver vehicle. The police arrived immediately thereafter. Detroit Police Officer Mia Nikolich
tried to stop the men from driving away. Officer Kevin Butters chased a man he described as
having a dark complexion from the victim’s home, but was unable to apprehend the suspect.

       Detroit Police Sergeants Joseph Machon and Shaun Dunning were led by citizens to an
area where a man was seen running through several backyards, and followed footprints in the snow



                                               -1-
to a garage behind a vacant home. Sergeants Dunning and Machon found defendant hiding in the
rafters of the garage, wearing running shorts and a t-shirt, and arrested defendant. At trial, Sergeant
Dunning testified that he believed defendant was the man who ran from the victim’s home because
he had bruised knees and cuts all over his arms, which indicated to Sergeant Dunning that
defendant ran through some type of brush or backyard foliage.

        Detroit Police Officer Tyran Hogan arranged for an attorney to assist him construct a six-
person black and white photographic lineup. Defendant’s mugshot from a previous arrest was
depicted in the number two position of the array. The victim chose another photograph in the
array. The victim identified defendant in court at defendant’s preliminary examination and at trial
as the perpetrator.

                               II. SUGGESTIVE IDENTIFICATION

         Defendant argues that he should be granted a new trial because two unduly suggestive
identification procedures occurred. Defendant argues that the police officer impermissibly
suggested to the victim that defendant’s photograph was included in the photographic array by
telling the victim to choose a person in the array. Defendant also argues that the victim’s in-court
identification of defendant was impermissibly suggestive since the victim would naturally identify
defendant. We disagree.

                     A. PRESERVATION AND STANDARD OF REVIEW

        To preserve a claim for appeal that the photographic identification procedure was
improperly suggestive, and consequently, the victim’s in-court identification of defendant was also
improperly suggestive, a defendant must object at trial to the admission of the photographic
identification procedure and to the in-court identification of defendant, or request a Wade[1]
hearing. People v McCray, 245 Mich. App. 631, 638-639; 630 NW2d 633 (2001). During trial,
defendant failed to object or request a Wade hearing. Thus, defendant’s issue is unpreserved.

        A trial court’s “decision to admit identification evidence will not be reversed unless it is
clearly erroneous.” People v Kurylczyk, 443 Mich. 289, 303; 505 NW2d 528 (1993). “Clear error
exists when the reviewing court is left with the definite and firm conviction that a mistake has been
made.” Id. However, because defendant’s identification issue is unpreserved, this Court’s review
is for plain error affecting defendant’s substantial rights. People v Carines, 460 Mich. 750, 763;
597 NW2d 130 (1999) (“Plain errors or defects affecting substantial rights may be noticed
although they were not brought to the attention of the court.”) (citations omitted). “To avoid
forfeiture under the plain error rule, three requirements must be met: 1) error must have occurred,
2) the error was plain, i.e., clear or obvious, 3) and the plain error affected substantial rights.” Id.
(citation omitted). “The third requirement generally requires a showing of prejudice, i.e., that the
error affected the outcome of the lower court proceedings.” Id. “It is the defendant rather than the
Government who bears the burden of persuasion with respect to prejudice.” Id. (footnote omitted).
“Finally, once a defendant satisfies these three requirements, an appellate court must exercise its


1
    United States v Wade, 388 U.S. 218; 87 S. Ct. 1926; 18 L. Ed. 2d 1149 (1967).


                                                  -2-
discretion in deciding whether to reverse. Reversal is warranted only when the plain, forfeited
error resulted in the conviction of an actually innocent defendant or when an error seriously
affect[ed] the fairness, integrity or public reputation of judicial proceedings’ independent of the
defendant’s innocence.” Id. at 763-764 (citation and quotation marks omitted).

                                          B. ANALYSIS

         “Due process concerns arise when law enforcement officers use an identification procedure
that is both suggestive and unnecessary.” People v Thomas, 501 Mich. 913; 902 NW2d 885 (2017).
“A photographic identification procedure violates a defendant’s right to due process when it is so
impermissibly suggestive that it creates a substantial likelihood of misidentification.” People v
Woolfolk, 304 Mich. App. 450, 457; 848 NW2d 169 (2014) (citation omitted). “[A]n improper
suggestion often arises when ‘the witness when called by the police or prosecution either is told
or believes that the police have apprehended the right person.’ Moreover, when ‘the witness is
shown only one person or a group in which one person is singled out in some way, he is tempted
to presume that he is the person.’ ” People v Gray, 457 Mich. 107, 111; 577 NW2d 92 (1998)
(citation omitted); Woolfolk, 304 Mich. App. at 457 (“Showing a witness a single photograph is
considered to be one of the most suggestive photographic identification procedures.”) (citations
omitted).

         “Generally, the photo spread is not suggestive as long as it contains some photographs that
are fairly representative of the defendant’s physical features and thus sufficient to reasonably test
the identification.” Kurylczyk, 443 Mich. at 304 (citation omitted). “[W]hether [a photographic
identification procedure] violates due process depends on the totality of the circumstances.”
Woolfolk, 304 Mich. App. at 457 (citations omitted). “The relevant inquiry, therefore, is not whether
the lineup photograph was suggestive, but whether it was unduly suggestive in light of all of the
circumstances surrounding the identification.” Kurylczyk, 443 Mich. at 306. Even if a court
determines that the pretrial procedure was unduly suggestive, “in-court identification by the same
witness still may be allowed if an independent basis for in-court identification can be established
that is untainted by the suggestive pretrial procedure.” Id. at 303.

        In challenging the photographic identification procedure, defendant relies on the victim’s
testimony taken out of context. When read in context, the victim did not imply that the officer told
him that defendant’s photograph was included in the array, as defendant suggests. Officer Hogan
did not conduct a live lineup because there were not enough people in custody that matched
defendant’s description. As a result, Officer Hogan had an attorney assist him construct a six-
person black and white photographic lineup. Officer Hogan selected black and white photographs
to avoid suggestiveness of complexion tone. Defendant’s mugshot from a previous arrest was
included in the photographic array. The matter of the victim having to choose a photograph
pertained only to the victim wavering in choosing between two photographs, and the requirement
that only one photograph could be selected. The victim clarified that it took him approximately
10 minutes to choose a photograph from the array, and that he chose the photograph because of
the man’s facial structure. The victim said, “I only had to write on one person. They didn’t give
me the option to write on any other.” Defendant fails to establish that the victim’s testimony
inferred that the officer told the victim that defendant had been arrested, defendant’s photograph
was included in the photographic array, or mandated the victim to select a person from the


                                                -3-
photographic array. Also, defendant fails to provide evidence showing that the officer, in any
manner, singled defendant out of the six-person photographic array. Therefore, defendant fails to
establish that the photographic identification procedure improperly suggested defendant as the
perpetrator, in violation of his due-process rights. Gray, 457 Mich. at 111.

        It is also difficult to understand how the photographic identification procedure was
suggestive when the victim failed to identify defendant. The victim’s misidentification did not
serve to convict defendant. The victim’s failure to choose defendant from the photographic array
went to the weight of the victim’s in-court identification of defendant, not its admissibility. Id. at
124 (“any evidence of the victim’s lack of certainty would be relevant to the weight that the
evidence should be given, but not to its admissibility.”).

        In support of defendant’s challenge to the victim’s in-court identification of defendant,
defendant cites to Gray, 457 Mich. at 111, to show that viewing defendant at defense counsel table,
like the exhibition of a single photograph, is one of the most suggestive identification procedures
that can be used. On cross-examination, defense counsel asked the victim whether he identified
defendant as the perpetrator at defendant’s preliminary examination, merely because defendant
was seated at defense counsel’s table. The victim answered in the negative, and stating:

        Not necessarily. So I would have to disagree with the fact that I figured he was the
        man just because he was the one that was there. If he was someone different, if he
        was somebody who had a different description than I had given, I wouldn’t have
        assumed that he was [sic] man.

Thus, defendant fails to show how his citation to Gray supports his argument, since the victim
explicitly denied that he identified defendant because defendant was seated at defense counsel’s
table.

        Defendant also contends that the victim’s in-court identification of defendant was unduly
suggestive and subject to misidentification. Defendant argues that defense counsel failed to place
the burden on the prosecution to establish by clear and convincing evidence an independent basis
for the victim’s in-court identification. Defendant’s assertions lack merit.

         “The need to establish an independent basis for an in-court identification arises where the
pretrial identification is tainted by improper procedure or is unduly suggestive.” People v Barclay,
208 Mich. App. 670, 675; 528 NW2d 842 (1995). Because the photographic identification
procedure was not improper or unduly suggestive, defendant fails to establish any basis on which
the victim’s pretrial identification testimony could have been suppressed. Therefore, there was no
need for the prosecution to find an independent basis for in-court identification.

          Defendant also asserts that the victim was the only witness to positively identify defendant
at trial, and therefore, the trial court relied on the victim’s in-court identification to find defendant
guilty. The trial court expressly indicated that the identification of defendant by the victim was
not, by itself, the determining factor in finding defendant guilty. The trial court stated that
defendant was also identified by a police officer at the scene—who observed defendant standing
in the victim’s driveway with a television in his hand. Defendant’s contention is further


                                                  -4-
undermined by the fact that “positive identification by witnesses may be sufficient to support a
conviction of a crime[,]” People v Davis, 241 Mich. App. 697, 700; 617 NW2d 381 (2000) (citation
omitted), and defense counsel cross-examined the victim regarding his identification of defendant.
See id. at 704, citing United States v Wade, 388 U.S. 218, 231-232; 87 S. Ct. 1926; 18 L. Ed. 2d 1149
(1967) (“the accused’s inability effectively to reconstruct at trial any unfairness that occurred at
the lineup may deprive him of his only opportunity meaningfully to attack the credibility of the
witness’ courtroom identification.”). Thus, defendant fails to establish that his due-process rights
were violated by the victim’s in-court identification of defendant.

                       III. INEFFECTIVE ASSISTANCE OF COUNSEL

        Defendant argues that he was denied the effective assistance of counsel because defense
counsel failed to move to suppress (1) the photographic identification procedure, (2) the victim’s
pretrial identification testimony, and (3) the victim’s in-court identification of defendant. We
disagree.

                     A. PRESERVATION AND STANDARD OF REVIEW

         “Generally, an ineffective assistance of counsel claim presents a mixed question of fact
and constitutional law.” People v Hoang, 328 Mich. App. 45, 63; 935 NW2d 396 (2019) (citation
omitted). “Constitutional questions are reviewed de novo[.]” Id. “[F]indings of fact are reviewed
for clear error.” Id. “A finding is clearly erroneous when, although there is evidence to support
it, the reviewing court is left with a definite and firm conviction that a mistake has been made.”
People v Lanzo Constr Co, 272 Mich. App. 470, 473; 726 NW2d 746 (2006) (citation omitted).
Defendant filed a motion for a new trial, raising the issue of ineffective assistance of counsel.
Thus, defendant’s issue is preserved. People v Wilson, 242 Mich. App. 350, 352; 619 NW2d 413
(2000). However, because the trial court denied defendant’s motion for a new trial and declined
to conduct a Ginther2 hearing to determine whether defense counsel was ineffective, this Court’s
review is limited to mistakes apparent from the record. People v Lane, 308 Mich. App. 33, 68; 862
NW2d 446 (2014) (citations omitted); People v Rockey, 237 Mich. App. 74, 77; 601 NW2d 887
(1999) (“[I]n making the testimonial record necessary to support a claim of ineffective assistance
of counsel, the testimony of trial counsel is essential. The absence of such testimony limits this
Court’s review to what is contained in the record.”) (citations omitted).

                                          B. ANALYSIS

        The Sixth Amendment states, in relevant part: “In all criminal prosecutions, the accused
shall enjoy . . . the Assistance of Counsel for his defense.” US Const, Am VI. “The right to
counsel guaranteed by the Michigan Constitution is generally the same as that guaranteed by the
Sixth Amendment; absent a compelling reason to afford greater protection under the Michigan
Constitution, the right to counsel provisions will be construed to afford the same protections.”
Hoang, 328 Mich. App. at 63, quoting People v Marsack, 231 Mich. App. 364, 373; 586 NW2d 234
(1998). To prevail on a claim of ineffective assistance of counsel, a defendant must show “(1) that


2
    People v Ginther, 390 Mich. 436; 212 NW2d 922 (1973).


                                                -5-
trial counsel’s performance was objectively deficient, and (2) that the deficiencies prejudiced the
defendant.” People v Randolph, 502 Mich. 1, 9; 917 NW2d 249 (2018), citing Strickland v
Washington, 466 U.S. 668, 688; 104 S. Ct. 2052; 80 L. Ed. 2d 674 (1984) (citation omitted).

       In satisfying the first Strickland prong, “a defendant must show that (1) counsel’s
performance fell below an objective standard of reasonableness[.]” People v Trakhtenberg, 493
Mich. 38, 51; 826 NW2d 136 (2012) (citations omitted). “[A] defendant must ‘overcome the strong
presumption that counsel’s performance was born from a sound trial strategy.’ ” People v Ackley,
497 Mich. 381, 388; 870 NW2d 858 (2015), citing Trakhtenberg, 493 Mich. at 52, citing Strickland,
466 U.S. at 689. “Decisions regarding what evidence to present and whether to call or question
witnesses are presumed to be matters of trial strategy.” Rockey, 237 Mich. App. at 76. The fact
that defense counsel’s strategy “ultimately failed does not constitute ineffective assistance of
counsel.” People v Kevorkian, 248 Mich. App. 373, 414-415; 639 NW2d 291 (2001). “Because
the defendant bears the burden of demonstrating both deficient performance and prejudice, the
defendant necessarily bears the burden of establishing the factual predicate for his claim.” People
v Carbin, 463 Mich. 590, 600; 623 NW2d 884 (2001).

        Defendant asserts that if defense counsel had moved to suppress the photographic
identification procedure, then the victim’s in-court identification of defendant would not have been
admitted. Defendant’s assertion is without merit. As already discussed, defendant fails to
demonstrate that the photographic identification procedure was improper or suggestive. Therefore,
had defense counsel moved to suppress the photographic identification procedure, the motion
would have been futile. “Trial counsel is not ineffective for failing to advocate a meritless
position.” People v Payne, 285 Mich. App. 181, 191; 774 NW2d 714 (2009).

         Defendant also asserts he was denied the effective assistance of counsel because defense
counsel failed to move to suppress the victim’s pretrial identification testimony. Defendant argues
that the victim’s pretrial identification testimony was tainted, and that without the tainted
testimony, defendant would not have been found guilty. “If the trial court finds that the pretrial
procedure was impermissibly suggestive, testimony concerning that identification is inadmissible
at trial.” Kurylczyk, 443 Mich. at 303.

        During trial, the victim testified that at the photographic identification procedure, he stared
at the photographic array for approximately 10 minutes before choosing a photograph. The victim
said his first in-court identification of defendant as the perpetrator occurred at defendant’s
preliminary examination, and that at the preliminary examination he continued to believe
defendant was the man he chose from the array. The photograph the victim chose was not
defendant’s photograph, consequently, the victim’s misidentification did not serve to convict
defendant. The failure of the victim to choose defendant from the photographic array went to the
weight of the victim’s in-court identification of defendant, not its admissibility. Gray, 457 Mich.
at 124 (“any evidence of the victim’s lack of certainty would be relevant to the weight that the
evidence should be given, but not to its admissibility.”). While the trial court may have had reason
to question the credibility of the victim’s in-court identification of defendant, in light of the
victim’s misidentification at the photographic identification procedure, the trial court apparently
credited the victim’s testimony, and this Court will not interfere with the trial court’s credibility
determinations. Davis, 241 Mich. App. at 700 (“The credibility of identification testimony is a


                                                 -6-
question for the trier of fact that we will not resolve anew.”). In addition, the victim denied that
he identified defendant as the perpetrator merely because defendant was seated at defense
counsel’s table. Therefore, defendant fails to establish any basis on which the victim’s pretrial
identification testimony could have been suppressed. Kurylczyk, 443 Mich. at 303.

        There was no need to establish an independent basis for the victim’s in-court identification
of defendant because, as already discussed, the photographic identification procedure was not
improper or impermissibly suggestive. Barclay, 208 Mich. App. at 675. Further, the trial court
found defendant guilty on the basis of the in-court identification of defendant as the perpetrator by
the victim and Officer Butters. The trial court explained that Officer Butters identified the victim
as the person he saw in the victim’s driveway—with the television in his hand—at the scene of the
crime. Moreover, the trial court found that the circumstance under which defendant was arrested
was also indicative of defendant’s guilt. Sergeants Dunning and Machon found defendant hiding
in the rafters of the garage, and wearing running shorts and a t-shirt when it was cold outside with
snow on the ground. Sergeant Dunning believed defendant was the individual who ran from the
victim’s home because he had bruised knees and cuts all over his arms, suggesting that defendant
ran through some type of brush or backyard foliage. Thus, defendant fails to establish the factual
predicate of his claim. Carbin, 463 Mich. at 600.

        In satisfying the second Strickland prong, “a defendant must show that . . . but for counsel’s
deficient performance, there is a reasonable probability that the outcome would have been
different.” Trakhtenberg, 493 Mich. at 51. Again, the victim’s photographic identification of
defendant was not the basis of defendant’s guilt, considering that the victim did not select
defendant’s photograph in the lineup. Rather, the trial court found defendant guilty on the basis
of the in-court identification of defendant by the victim and Officer Butters, as well as the
testimony of Sergeants Dunning and Machon. Therefore, even assuming defense counsel erred by
failing to object to the photographic identification procedure or testimony, defendant fails to
establish that but for defense counsel’s failure, the result of the proceeding would have been
different. Carbin, 463 Mich. at 600.

                                        IV. SENTENCING

       Defendant argues that he should be resentenced because the trial court based its sentence
on defendant’s refusal to admit guilt. We disagree.

                     A. PRESERVATION AND STANDARD OF REVIEW

        “To preserve a sentencing issue for appeal, a defendant must raise the issue ‘at sentencing,
in a proper motion for resentencing, or in a proper motion to remand filed in the court of appeals.’
” People v Clark, 315 Mich. App. 219, 223-224; 888 NW2d 309 (2016), quoting MCR 6.429(C)
(citation omitted). Defendant failed to raise his issue at sentencing or in a proper motion for
resentencing, and defendant failed to file a proper motion to remand in this Court. Thus,
defendant’s issue is unpreserved.

        Because defendant’s sentencing issue is unpreserved, this Court’s review is for plain error
affecting defendant’s substantial rights. Carines, 460 Mich. at 763 (“Plain errors or defects


                                                 -7-
affecting substantial rights may be noticed although they were not brought to the attention of the
court.”) (citations omitted). “To avoid forfeiture under the plain error rule, three requirements
must be met: 1) error must have occurred, 2) the error was plain, i.e., clear or obvious, 3) and the
plain error affected substantial rights.” Id. (citation omitted). “The third requirement generally
requires a showing of prejudice, i.e., that the error affected the outcome of the lower court
proceedings.” Id. “It is the defendant rather than the Government who bears the burden of
persuasion with respect to prejudice.” Id. (footnote omitted). “Finally, once a defendant satisfies
these three requirements, an appellate court must exercise its discretion in deciding whether to
reverse. Reversal is warranted only when the plain, forfeited error resulted in the conviction of an
actually innocent defendant or when an error seriously affect[ed] the fairness, integrity or public
reputation of judicial proceedings’ independent of the defendant’s innocence.” Id. at 763-764
(citation and quotation marks omitted).

                                          B. ANALYSIS

        Defendant’s sentence was within defendant’s minimum sentencing guidelines range. At
the sentencing hearing, defendant asserted his innocence, but expressed remorse for the victims.
Notwithstanding that defendant’s sentence was within his sentencing guidelines range, defendant
now argues that the trial court improperly considered his refusal to admit guilt when it sentenced
defendant. We disagree.

       MCL 769.34 governs the sentencing guidelines. MCL 769.34(10) states:

       (10) If a minimum sentence is within the appropriate guidelines sentence range, the
       court of appeals shall affirm that sentence and shall not remand for resentencing
       absent an error in scoring the sentencing guidelines or inaccurate information relied
       upon in determining the defendant’s sentence. A party shall not raise on appeal an
       issue challenging the scoring of the sentencing guidelines or challenging the
       accuracy of information relied upon in determining a sentence that is within the
       appropriate guidelines sentence range unless the party has raised the issue at
       sentencing, in a proper motion for resentencing, or in a proper motion to remand
       filed in the court of appeals.

While a court must score and consider the sentencing guidelines, the guidelines are advisory only.
People v Lockridge, 498 Mich. 358, 365; 870 NW2d 502 (2015). “Notably, Lockridge did not alter
or diminish MCL 769.34(10).” People v Schrauben, 314 Mich. App. 181, 196 n 1; 886 NW2d 173
(2016). “Although the Legislature’s [sentencing] guidelines are advisory, they ‘remain a highly
relevant consideration in a trial court’s exercise of [its] sentencing discretion.’ ” People v Odom,
327 Mich. App. 297, 314-315; 933 NW2d 719 (2019), quoting Lockridge, 498 Mich. at 391.

        As a preliminary matter, this Court must affirm defendant’s sentence because it falls within
the recommended sentencing guidelines range. Schrauben, 314 Mich. App. at 196 (“When a trial
court does not depart from the recommended minimum sentencing range, the minimum sentence
must be affirmed unless there was an error in scoring or the trial court relied on inaccurate
information.”). On appeal, defendant does not dispute that his guidelines range was correctly
calculated or argue that the trial court relied on inaccurate information. Defendant does not dispute


                                                -8-
that defendant’s minimum sentence falls within his correctly calculated sentencing guidelines
range. Therefore, MCL 769.34(10) requires this Court to affirm defendant’s sentence. (“If a
minimum sentence is within the appropriate guidelines sentence range, the court of appeals shall
affirm that sentence and shall not remand.”).

       Next, defendant argues that he should be resentenced because the trial court based its
sentence on defendant’s refusal to admit guilt. We disagree.

        “A sentencing court cannot base a sentence even in part on a defendant’s refusal to admit
guilt.” Payne, 285 Mich. App. at 193-194, quoting People v Dobek, 274 Mich. App. 58, 104; 732
NW2d 546 (2007). “However, evidence of a lack of remorse can be considered in determining an
individual’s potential for rehabilitation.” Id. “We look to three factors to determine if a sentencing
court improperly considered a defendant’s refusal to admit guilt: ‘(1) the defendant’s maintenance
of innocence after conviction; (2) the judge’s attempt to get the defendant to admit guilt; and (3)
the appearance that had the defendant affirmatively admitted guilt, his sentence would not have
been so severe.’ ” Payne, 285 Mich. App. at 194, quoting People v Wesley, 428 Mich. 708, 713;
411 NW2d 159 (1987).

        The first Wesley factor is not at issue because defendant maintained his innocence at the
sentencing hearing. See Payne, 285 Mich. App. at 194 (citation omitted). However, the second
and third Wesley factors are contested. Defendant argues that the second Wesley factor is satisfied
because the trial court stated that defendant needed to recognize that his decisions affected the
victims. In particular, the trial court said: “[D]ecisions that you made have affected other people
in a traumatic way, sir. And you need to recognize that.” Contrary to defendant’s assertion, and
when read in full context, the trial court noted that defendant ought to recognize the consequences
of his decisions as defendant moves on with his life, in an effort to better himself.

       With regard to the third Wesley factor, defendant contends that his sentence would not have
been as severe had he admitted guilt, because the trial court said, “[w]hat I find interesting is that
Mr. Toomer you continue to maintain your innocence.” Defendant’s argument is unfounded.
Again, defendant was sentenced within the guidelines. The trial court said the facts of this case
undermined defendant’s assertion of innocence, when it imposed defendant’s sentence. “A trial
court must articulate its reasons for imposing a sentence on the record at the time of sentencing.”
People v Conley, 270 Mich. App. 301, 312; 715 NW2d 377 (2006). When read in context, and in
contrast to defendant’s assertion, the trial court merely articulated its reasons for imposing
defendant’s sentence: “Mr. Toomer you continue to maintain your innocence; the facts say
something totally different.” The trial court’s statements were more indicative of acknowledging
defendant’s lack of remorse, with regard to defendant’s potential for rehabilitation. Dobek, 274
Mich. App. at 104. The trial court explained that it hoped defendant bettered himself, and said it
was up to defendant to do so. Also, defendant’s minimum sentence was at the high-end of the
guidelines range because he was already serving a three-year term of probation for second-degree
home invasion, at the time he committed the subject offense.

       While it is true that defendant maintained his innocence after he was convicted, nothing in
the record suggests that the trial court attempted to get defendant to admit guilt, or would have
been more lenient had defendant admitted guilt. Therefore, resentencing is not warranted. See


                                                 -9-
Dobek, 274 Mich. App. at 106 (“Considering the Wesley factors, we cannot conclude that defendant
maintained his innocence after conviction, that the trial court attempted to make defendant admit
guilt, or that the sentence would not have been as severe had defendant affirmatively admitted
guilt.”).

       Affirmed.



                                                           /s/ Jane M. Beckering
                                                           /s/ David H. Sawyer
                                                           /s/ Michael F. Gadola




                                              -10-